Exhibit 10G

 

Form Grant Letter for Restricted Stock Award

 

2005 Non-Employee Directors Stock Incentive Plan

 

[ BASSETT FURNITURE INDUSTRIES LETTERHEAD ]

 

[DATE OF GRANT]

 

(NAME)

(STREET)

(CITY, STATE)

 

Dear (NAME):

 

You have been granted restricted shares of the common stock of the Company, as
explained below (“Restricted Stock”). The grant is made pursuant to the Bassett
Furniture 2005 Non-Employee Directors Stock Incentive Plan (the “Plan”). All
capitalized terms used but not defined herein shall have the meanings set forth
in the Plan.

 

The number of shares in this grant equals $15,000 divided by the Fair Market
Value of Company Stock as of the date of this grant, rounded to the nearest
whole share.

 

Number of shares of Restricted Stock granted: (                    )

 

Except as provided below, the shares of Restricted Stock are nontransferable and
are subject to a substantial risk of forfeiture. The shares will become
nonforfeitable (i.e., “Vested”) as of the earliest of the dates provided in
paragraphs 1, 2, 3 or 4 below (the “Vesting Date”). To become Vested, you must
continue to be a director of the Company up until the Vesting Date. If you cease
to be a director of the Company prior to the Vesting Date, the Restricted Stock
shall at that time be forfeited to the Company.

 

  (1) All the Restricted Stock shares awarded are fully Vested as of the first
anniversary of the date of this grant, unless the shares are Vested earlier as
provided in paragraphs 2, 3 or 4 below.

 

  (2) If you die or become Disabled while you are a director of the Company, all
of the Restricted Stock shares shall be Vested as of the date of your death or
Disability.

 

  (3) All of the Restricted Stock shares shall be Vested as of a Change of
Control.

 

  (4) If you serve your complete current term as director but retire as a
director by not standing for re-election at the next annual shareholders
meeting, all of the shares of Restricted Stock awarded are fully Vested as of
the day before the date of the next annual shareholders meeting.

 

You may not sell, assign, transfer, pledge, hypothecate, or otherwise encumber
or dispose of the Restricted Stock shares, other than by the laws of descent and
distribution, unless such shares have Vested and until the 90th day after you
have ceased to be a director.

 

Before the Restricted Stock shares will be issued, you must deliver to the
Company a stock power, endorsed in blank, with respect to the shares. The
Company will retain custody of stock certificates evidencing the shares. On the
90th day after you have ceased to be a director, the Company will deliver to you
the stock power and stock certificates evidencing shares that have become
Vested.

 

For both unvested and Vested Restricted Stock shares, you will have the right to
vote the shares and receive dividends and other distributions thereon.



--------------------------------------------------------------------------------

This award and the Restricted Stock shares will be adjusted in the event of a
dividend, spin-off, stock split-up, subdivision or consolidation of shares of
Company Stock or due to other transactions involving the Company as provided in
the Plan.

 

The Board of the Company may, at any time and in its sole discretion, accelerate
the time at which any or all restrictions on the Restricted Stock shares lapse
or remove any and all such restrictions.

 

The Plan contains certain general terms applicable to all grants that are not
repeated in this agreement; however, such terms are incorporated herein by
reference. In the case of any conflict between the Plan and this letter, the
terms of the Plan will control. Copies of the Company’s annual report to
shareholders, Form 10-K for fiscal year 2005, as well as copies of the Plan are
available from [NAME], [TITLE], [PHONE NUMBER].

 

Please indicate your acceptance of the terms and conditions pertaining to the
Restricted Stock shares granted herein by signing your name in the space
provided below and returning one copy to:

 

(NAME)

(ADDRESS)

 

When signed by you, this letter will become the Company’s agreement with you.

 

Sincerely,

 

--------------------------------------------------------------------------------

(NAME) (TITLE)

 

ACCEPTED:

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Printed Name Date:                             